Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated ZWEIFEL (U.S. Patent 3,820,923).
Regarding claim 1, ZWEIFEL discloses:  Vane compressor comprising: 
a stator (5, 7) having an axis (see Figures1-3, which shows that there is an Axis (6) for the stator) and provided with at least one intake port (11) and at least one delivery port (12), 
a rotor (8) housed in the stator (see Figures 1-3) and having an axis (axis of the rotor is located at the center of (8)) parallel to the axis of the stator (see Figures 1-3), the rotor being provided with a body internally tangent to a side wall (see Figures 1 and 2, which shows a side wall of the stator) of the stator and with a plurality of vanes (14) sliding in respective seats formed in the body of the rotor (see Figures 1 and 2) and pushed in a centrifugal direction so as to sealingly cooperate with the side wall of the stator (see Figures 1 and 2, Column 2, lines 1-8), the vanes delimiting in pairs with one another a plurality of compartments (see Figures 1 and 2) having different volumes (see Figures 1 and 2, Column 4, lines 54-63); 
a lubrication system (see Figures 1-3, which shows a lubrication system) comprising at least one solid jet nozzle (54) arranged in the side wall of the stator to direct the solid jet towards the rotor (see Figures 1-3), 
characterised by comprising at least one axial spray nozzle (see Figure 3, the at least one axial spray nozzle is at the end of passage (84), Column 5, lines 62 - Column 6, line 4) in combination with said at least one solid jet nozzle (see Figures 1-3), said at least one axial spray nozzle being configured to inject a spray jet into the compartments in an axial direction with respect to the stator and to the rotor (see Figures 2-3, Column 5, lines 62-Column 6, line 4 ).
Regarding claim 3, ZWEIFEL discloses:  said at least one axial spray nozzle is arranged at an angular distance from the intake port (see Figure 2 and 2a, Column 5, lines 62 - Column 6, line 4m, where the at least one axial spray nozzle is located at the closed cell V2 GHIK) at least corresponding to the sum of the angular width of one of said compartments (see Figure 2, Column 5, lines 62 - Column 6, line 4) and of the angle subtended by a vane (see Figure 2, Column 5, lines 62 - Column 6, line 4).
Regarding claim 5, ZWEIFEL discloses:  comprising in that the at least one axial spray nozzles comprises a plurality of axial spray nozzles arranged in succession in a circumferential direction (see Figures 2-3).
Regarding claim 9, ZWEIFEL discloses:  at least said one solid jet nozzle has an axis inclined with respect to a radial direction in the motion direction of the rotor (see Figures 1-3, where the axis is not the same as the radial direction, and therefore, is inclined with respect to the radial direction).
Regarding claim 12, ZWEIFEL discloses:  in that the at least one solid jet nozzle comprises at least two mutually aligned solid jet nozzles, arranged in an axial direction and supplied through a shared axial manifold (52) (see Figures 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ZWEIFEL.
Regarding claim 2, ZWEIFEL discloses:  said at least one axial spray nozzle is arranged downstream of the at least one solid jet nozzle with reference to the rotation direction of the rotor (see Figure 2a), and therefore, fails to disclose said at least one axial spray nozzle is arranged upstream of the at least one solid jet nozzle with reference to the rotation direction of the rotor.
The applicant has not disclosed the criticality of the said at least one axial spray nozzle is arranged upstream of the at least one solid jet nozzle with reference to the rotation direction of the rotor, and appears to be a design choice.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said at least one axial spray nozzle is arranged upstream of the at least one solid jet nozzle with reference to the rotation direction of the rotor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Furthermore, as discussed above the applicant has not provided the criticality of this arrangement, and therefore, rearranging the location of the at least one axial spray nozzle relative to the at least one solid jet nozzle would require only routine skill in the art. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZWEIFEL in view of SCNEIDER (U.S. Patent Publication US 2013/0001325 A1).
Regarding claim 4, ZWEIFEL discloses the claimed invention however, fails to disclose the at least one spray nozzle is a swirl nozzle.
Regarding claim 4, SCNEIDER teaches:  the at least one spray nozzle is a swirl nozzle (see Figures 1-42, Abstract, ¶0003-¶0005).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one spray nozzle is a swirl nozzle in the compressor of ZWEIFEL, in order to prevent choking effects and properly distribute the oil to a larger area.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ZWEIFEL in view of SOICHI (Japanese Patent Publication JPS 61164095 A).
Regarding claim 6, ZWEIFEL discloses the claimed invention, however fails to disclose the plurality of vanes are tilted with respect to a radial direction in the motion direction of the rotor (ZWEIFEL discloses that the vane extend in a radial direction).
Regarding claim 6, SOICHI teaches:  the plurality of vanes are tilted with respect to a radial direction in the motion direction of the rotor (see Figure 2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the plurality of vanes are tilted with respect to a radial direction in the motion direction of the rotor in the vane compressor of ZWEIFEL, since utilizing a rotor with inclined vanes is known in the art, as evidence by SOICHI, which would provide the benefit of better movement of the plurality of vanes due to the vane has an inclined end that matches the stator wall).
Regarding claim 7, SOICHI further teaches:  the tilting of the plurality of vanes with respect to a radial direction ranges between 10° and 20° (see Figure 2).
Regarding claim 8, SOICHI further teaches:  the tilting of the plurality of vanes with respect to a radial direction is approximately equal to 15° (see Figure 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZWEIFEL in view of VIOLET (German Patent Publication DE 102018107494 A1, a machine translation is provided with the foreign reference in the PTO-893 Notice of References Cited, which is utilized in the rejection below).
Regarding claim 10, ZWEIFEL discloses:  the inclination of the axis of the at least one solid jet nozzle with respect to a radial direction is shown in Figure 2, however, fails to disclose specifically that the inclination ranges between 15° and 40°.
Regarding claim 10, VIOLET teaches: the inclination of the axis of the at least one solid jet nozzle with respect to a radial direction ranges between 15° and 40° (see Figure 6, and  Page 3 of the machine translation with the paragraph starting “According to another aspect of the disclosure, a supply direction…”, and Page 9 with the paragraph starting with “To an oil intake of the blade pump 46…” which discloses that the oil nozzle is in an angle between 0º and 90º) . 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the inclination of the axis of the at least one solid jet nozzle with respect to a radial direction ranges between 15° and 40° in the vane compressor of ZWEIFEL, in order to effectively supply the oil to the vane pump (see Page 3 of VIOLET).  Furthermore, it is well-known in the art to have the inclination of the axis of the at least one solid jet nozzle with respect to a radial direction ranges between 0º and 90º as taught by VIOLET, which encompasses the claimed range (see MPEP 2144.05, and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)), and therefore, a prima facie case of obviousness exists.    
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments have resolved the claim objections and 112(b) rejections, which are hereby withdrawn.
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the prior art includes at least one axial spray nozzle configured to inject a spray jet into compartments delimited by pairs of vanes in an axial direction with respect to a stator and to a rotor.  The Examiner respectfully disagrees.  Applicant argues that the ends of 84 feeds oil laterally to the rotor end faces as sealing liquid and points to Column 5, line 59 to Column 6, line 4.  The Examiner does not agree with applicant’s interpretation of this, especially since part of the area that they cite recite “For this purpose it is of advantage to supply the liquid only to one sector JH9 (FIG. 2a) of the rotor 8 (emphasis added), which is defined by the smallest closed cell V2, GHIK. It is also possible to “arrange the injection nozzles 54 in axial direction is that they spray parallel to the axes 6 and 9”.  As you can see below in the marked up Figure 2a of ZWEIFEL, V2, defined by GHIK is in the compartment defined between the two vanes.  Furthermore, the exit of the at least one axial spray nozzle is in the axial direction (see marked up Figure 3 of ZWEIFEL).  In addition, the claim recites “at least one” where “at least one” of the spray nozzles are needed to spray into the compartments as disclosed by ZWEIFEL in Column 5, line 64 – Column 6, line 4.  

    PNG
    media_image1.png
    377
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    682
    media_image2.png
    Greyscale


The Examiner would also like to state that an alternative interpretation of ZWEIFEL could have been made, but did not want to form confusion in the rejection.  This alternative interpretation is being provided here to further dispel applicant’s assertion that the prior art does not disclose the claimed limitations.  In this cited section of ZWEIFEL, the injection nozzles (54) are configurable in the axial direction (see Column 6, lines 1-4), where there are multiple injection nozzles as shown in Figure 3.  An alternative interpretation of ZWEIFEL, can use the nozzles (54) as the “at least one axial spray nozzle” (this is when the nozzles are in the axial direction as recited in ZWEIFEL in Column 6, lines 1-4) and the exit of (84) are alternatively considered to be “at least one solid jet nozzle” that directs a solid jet towards the rotor (which applicant has stated is the lateral face of the rotor in their arguments and the Examiner has argued is just one interpretation of ZWEIFEL), and therefore, meets the claimed limitations.  The Examiner believes that their interpretation of the reference as rejected above is one scenario that meets the claimed limitation, but has included this  alternative interpretation in the arguments section to further show that the prior art does meet the claimed limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746